PER CURIAM.
Upon a review of the record in this cause and in light of enactment of Chapter 73-124, Laws of Florida (Section 501.201-501.213, 570.283 Florida Statutes, F.S.A.) we are of the opinion that the trial court erred in granting defendants’ motion to dismiss plaintiff’s complaint. See also Rule 2-11.07, 1 Fla.Administrative Code 22. Accordingly, the order of the trial court dated March 1, 1974 is reversed and the cause remanded for further proceedings with the respectful request for the trial court to reconsider the denial of plaintiff’s motion to consolidate in light of the decision herein.
Reversed and remanded.
WALDEN, MAGER and DOWNEY, JJ., concur.